In the Fourth Court Of Appeals


                                       Fourth Court Of Appeals District                 2015 H-.Y 27    AH °:

                                       San Antonio Texas Bexar County                         /              /

Maryann Castro


v.



Manuel Castro


                                                            Re: Court Of Appeals Number: 04-14-00785-CV


                                                                     Trial Court Case 2011 -CI-15957




                                   MOTION Of COUNSEL DISQUALIFICATION




To The Justices Of Court Of Appeals:

Appellant Maryann Castro is filing this motion with the facts in this case Counsel Joseph Appelt
committed a malpractice on Oct 30,2013, committed fraud for his Client Appellee Manuel Castro.
Appellant Maryann Castro is praying for Justice and Relief.


Counsel Joseph Appelt committed a legal malpractice, Texas Disciplinary Rule 3.08 violations and has
been reported to the Texas State Bar, along with Counsel Dinorah Diaz.


Appellant Maryann Castro has turned in her Appellant Brief with evidence of legal malpractice, fraud,
hiding martial assets, tampered with agreement No Alimony Awarded written in By Counsel Joseph
Appelt for Appellee Manuel Castro on Oct 30, 2013 Counsel Joseph Appelt Committed the following:

     a)   Active Bankruptcy the lift stay was not filed no motion of Bankruptcy relief was granted on Oct
          30,2O13.Appellee Manuel Castro had the Community 1501 Olive in Active Bankruptcy and was
          not paying the home mortgage this was hidden from Judge Canales and Appellant Maryann
          Castro. A judge will not sign an agreement knowing stay lift motion not filed nor lifted. A bank
          will not refinance when in active bankruptcy and Mortgage payments are not being made. This
          agreement should be voided because of this violation a copy was entered not original.
     b)   Counsel Joseph Appelt accepted a comparative market analysis-realtors opinion from Appellee
          Manuel Castro mistress the non-spouse Christina Pacheco knowing document says not to be
          used as appraisal realtors opinion, both committed fraud over valued the Community 1501 Olive
          to falsely try to gain 40,000 in equity when there is no equity, and a realtors opinion is not a
          valid legal appraisal document in obtaining any loan from a bank it's a certified appraisal that is
     a legal appraisal not a realtors opinion. This Agreement for final divorce should be voided
     because of this Violation it's a copy not original.
c)   Hiding martial assets Keogh Plan Pension and 99 subaru which was hidden and not included in
     the agreement for final divorce this is a martial assets hidden from the Court Judge and
     Appellant Maryann Castro This agreement should be voided because of this violation it's a copy
     not original.
d)   Counsel Joseph Appelt wrote in the Agreement no alimony awarded Appellant Maryann Castro
     did not give up her right to Alimony Counsel Joseph Appelt wrote in No Alimony awarded after
     signatures were signed look at the different writing there is no initial from Appellant Maryann
     Castro agreeing to this change was added on the Agreement this agreement should be voided
     because of all the violations it's a copy not the original.
e)   Joseph Appelt Appellee Brief was due April 29, 2015 no notice no motion was sent to the court
     nor to Appellant Maryann Castro about delay, nor motion Appellee Motion was filed to
     withdraw on May 8, 2015 and May 18, 2015, Appellant Maryann Castro discovered about
     withdraw email sent to her by the Court via email On May 8,2015 and May 18,2015
f)   May8, 2015 Counsel Joseph Appelt Statement NO deposition and NO date set it does not say
     Appellee Manuel Castro was not paying him. May 18,2015 he states his client Appellee Manuel
     Castro was not paying him for Appeals Court and that is his reason for withdraw, but yet he ask
     the Court to grant Appellee Manuel Castro extension to turn in Appellee Brief on June 19, 2015
     and mailing address of Appellee Manuel Castro has a change of address Hickory Shadow
     Appellee Manuel Castro sister Leila Silva resides at that Residence and Appellant Maryann
     Castro there is a conflict of interest Appellee Leila Silva who was involved in the Adultery and
     fraud of Appellee Manuel Castro hid the mistress Christina Pacheco at the Hickory Shadow
     residence when Appellant Maryann Castro investigated as to Appellee Manuel Castro not
     returning home went to the residence and police were called and she was told not to send mail
     or ever show-up and Appellant Maryann Castro has not will not communicate due to the Bexar
     County deputy warning Appellee Manuel Castro does not reside at Hickory Shadow he resides at
     624 W. Goodwin in Pleasanton Texas 78064 Appellee Manuel Castro allowed his sister and
     mistress to Commit mail fraud change address Hickory Shadow and mail was forwarded to the
     Hickory Shadow, Appellee Manuel Castro sister Leila Silva harassed Appellant Maryann with
     police officers when she was investigating Appellee Manuel Castro whereabouts when they
     were married.
g)   Counsel Joseph Appelt has caused harm again to Appellant Maryann Castro why was the other
     party Attorney Counsel Joseph Appelt Allowed to withdraw he is part of this case he enforced
     the fraud in the Agreement for final divorce and Committed Violations in the Agreement for
     final divorce Counsel Joseph Appelt did not properly notify Appellant Maryann Castro his
     withdrawal not giving Appellant Maryann Castro her right to Object? Counsel Joseph Appelt did
     not say Appellee Manuel Castro was not paying him to Appeal when he responded to Appellant
     Maryann Castro Affidavit Of Indigency he filed a motion Contesting Appellant Maryann Castro
     Indigency In Appeals Court .Appellant Brief it says the Parties involved Appellee Manuel Castro
     and non-spouse mistress Christina Pacheco and Counsel Joseph Appel he enforced the fraud and
           hid martial assets for his client Appellee Manuel Castro and Tampered with Agreement wrote in
           no Alimony Awarded,
    h)     Counsel Joseph Appelt has been reported to the State Bar for his Violations and that is why he
           withdrew for the violations he committed and misconduct in the Agreement for final divorce he
           is lying to the Court Of Appeals Appellant MaryAnn Castro has been harmed and prays for
           justice and relief she is entitled to by law.
    i)     Appellant Maryann Castro has proved to the Court the evidence of fraud why Is it being
           ignored? But yet Counsel Joseph Appelt who caused the fraud for his client Appellee Manuel
           Castro and is part of this lawsuit was granted to withdraw harming Appellant MaryAnn Castro?


Appellant Maryann Castro prays for Justice and relief.


First Amended Decree Of Divorce Dallas fifth District Court of Appeals case, In the interest Of M.A.C.

And M.T.C.


House Bill 908 remedy for wronged spouse when fraud has been committed against the Community
estate in Divorce.


Motion to reopen Divorce Agreement and Modify is needed in this case


Appellant Maryann Castro prays for Justice and Relief


FACTS


    A)     Notice filed by Counsel Appelt Appellant Maryann Castro never received notice
    B)     Showing Hickory Shadow address was changed by Appellee Manuel Castro sister and mistress
           Davis law firm sent this to Appellant Maryann Castro on 9/14/14


    C) Appellant Maryann Castro took corrective action in changing address back to 1501 Olive this was
never authorized by Appellant Maryann Castro


         D) Mortgage address was supposed to be sent to 1501 Olive the mortgage has Appellee Manuel
Castro and Maryann Castro this change was done without my consent. Manuel Castro had the mortgage
statement sent to 23302 Hickory Shadow where his sister Leila Silva who took part of fraud, harassment
for Appellee Manuel Castro to harm Appellant Maryann Castro Manuel Castro resides at 624 W.
Goodwin in Pleasanton Texas with the Mistress Christina Pacheco who committed adultery and Fraud
with Appellee Manuel Castro while married to Appellant Maryann Castro.


E) Counsel Joseph Appelt filed a response for his Client to Appeals Court contesting Affidavit of
Indigency and states to Appeals Court Appellee Manuel Castro did not pay him to Appeal, That is untrue
why would he file this response. May 18th Appellant Maryann Castro called the court and spoke to
Carmen and was told no motion filed and one was filed and Appellant Maryann Castro was not notified
by Counsel Joseph Appelt instead receive notice via email by the Court of Appeals after her was granted
to withdraw. How is this Justice? May 8th never received notice from Counsel Joseph Appelt about
motion to withdraw only from Appeals Court via email after it was denied again Appellant Maryann
Castro is harmed how is this justice.




        Maryann Castro Appellant and pro-se
        1501 Olive
        Jourdanton Texas 78026




        Pacattitude2014(S)gmail.com
        8304960133

        Filed May 26,2015
                                                                                        FOURTH COURT OF APPE/
                                                                                              SAN ANTONIO. TE>
                                                                                                5/8/2015 5:27:28
                                                                                                     KEITH HOT*
                                                                                                            CL£


                                      NO. 04-14-00785-CV


                        IN THE FOURTH COURT OF APPEALS
                                     SAN ANTONIO, TEXAS                  4th COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                         05/8/2015 5:27:28 PM

                                                                              KEITH E. HOTTLE
                                                                                   Clerk

                                      MANUEL CASTRO
                                           VS.
                                     MARY ANN CASTRO




            NOTICE OF MOTION FOR WITHDRAWAL OF COUNSEL



JOSEPH P. APPELT,P.C.
ATTORNEY AT LAW
5825 CALLGHAN RD., STE. 104
SAN ANTONIO, TEXAS 78228
210-375-1212 TELEPHONE
210-375-1213 FAX
EMAIL: JPAPPELT(a GMAIL.COM
ATTORNEY FOR MANUEL CASTRO



TO THE HONARABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

        This Motion for Withdrawal of Counsel is brought by JOSEPH P. APPELT, who

is attorney of record for MANUEL G. CASTRO. Joseph P. Appelt, requests the Court to

grant him permission to withdraw as attorney for MANUEL G. CASTRO in this case. In

support, Joseph P. Appelt shows:

        Good cause exists for withdrawal of Joseph P. Appelt, as counsel for Petitioner.

MANUEL G. CASTRO, due to a conflict arising between Attorney and Client which

prevents effective representation.

       A copy of this motion has been delivered to MANUEL G. CASTRO, who is

hereby notified in writing of his right to object to this motion. The last known address of

MANUEL G. CASTRO is P.O. Box 47776, San Antonio, Texas 78265.

       There is no setting pending in this casey*" j J-^ j fy n QQQ(\ I C
       Both sides have served discovery requests to the other "^ K ,      ,                            \


                                                                 0ur-f .
       There have not been any oral depositions in this case.   / ~""p"y ,-n -,\-£ \_^    Jj \ C-
       An entry of an order granting this motion and discharging Movant as attorney of              • •   \/4
record for .MANUEL G. CASTRO would not harm the other party\

                                    NOTICE TO CLIENT

       You are hereby notified that this Motion for Withdrawal of Counsel is set for

hearing at the time and place stated below. You do not have to agree to this motion. If

you wish to contest the withdrawal of Joseph P. Appelt as your attorney, you should

appear at the hearing. If you do not oppose Joseph P. Appelt's withdrawal as your

attorney, you may notify Joseph P. Appelt in writing of your consent to this motion.

       Joseph P. Appelt prays that Court enter an order discharging him as attorney of

record for MANUEL G. CASTRO.



                              Respectfully Submitted,


                              Joseph P. Appelt, PC.
                              5825 Callaghan Rd., Ste. 104
                              San Antonio, Texas 78228
                              210/375-1212 (Telephone)
                              210/375-1213 (Telecopier)




                                     JOSEPH P. APPELT
                                     SBN: 00789809
                                     ATTORNEY FOR MANUEL G. CASTRO



                            CERTIFICATE OF SERVICE


       I certify that a true copy of the above was served on each attorney of record or

party in accordance with the Texas Rules of Civil Procedure on May 8, 2015.




                                                      JOSEPH P. APPELT
                                                      Attorney for MANUEL G CASTRO
                  Dooms Filed 09/0^'s =




    SSr==W:;
                                                              _/


                                          r0-^il£ ;.-;;


                                                       sSaSSMK
                                                  '—" --.V2




JEFFREY R.DAVIS
5710Bio WEST
SANANTONJO
ATTORN     i
                                               Y&UR OLD ADDRESS


Mail will be forwarded for the                   MARYANN CASTRO
following individual only:                       23302 HICKORY SHADOW
MARYANN                                          ELMENDORFTX 78112-6172
CASTRO
Your mail will be forwarded to\pur
NEW address, as you requested
on: Sep 30,2014



                                               YOUR NEW ADDRESS



If the information contained on this page is
                                                 00000067002 MB   0.435   T:0004
incorrect, or you have not received mail at
your new address for 10 Postal business
days or more, please call 1-800-ASK-USPS
(1-BO0-275-8777).                                MARYANN CASTRO
If you need to view or cancel this               PO BOX 495
Change-of-Address Order or change the            PLEASANTON TX 78064-0495
date to start forwarding your mail, visit
managemymove.usps.com and enter
the Confirmation Code: 1429 45011010 9450
Visit managemymove.usps.com to add your
email address and receive email reminders
of mail forwarding expiration dates.
                                                 —A.




                                      Return Mail Operations
                                      PO Box 14411                                                                            Monthly Mortgage Statement
                                      DesMoines.lA 50306-3411
                                                                                                                              Statement Oate           05/14/10
                                                                                                                              Loan Number              0150044675


                                                                                                                              Customer Service
                                                                                                                              £=)    Online
                                                                                                                              wellsfargo.com/ym

                                                                                                                              0$ Fax                       7BT       Telephone
           •'il'ii'l'lln'l                                                                                                    (866)278-1179                (866) 234-8271
                                                                                                                              Correspondence           Hours of Operation
           1   MB            5626/005626/005626 015 01 ACNHH2 708
                                                                                                                              PO Box 10335             Mon-Fri,6AM-10PM
          MANUEL G CASTRO JR                                                                                                  Des Moines IA 50306      Sat. 6 AM - 2 PM
          1501 OLIVE ST
                                                                                                                              f>                                                                     I \ VjsIisFargo Home Mortgage
                                                                     '   ^   -HomeCampus
                                                                             Des Moines, IA 50323-0002




    MANUEL G CASTRO JR




          MANUEL CASTRO JR,




     ,.    ,   ""iuc udic, weUS fareo Home Mnrf«5^ ,.jii _ _ i   °




ADout mortgage payment assistan
                             ance




Aboat PK&« Package benefits




                                    10399801
                                       COURT OF APPEALS NO. 04-14-00785-CV

                                        TRIAL COURT CASE NO. 2011 CI15957

            INTHEMATTER OF                                      §       mTHEmSTPT™^«£kE5iN
           THE MARRIAGE OF                                     §

           MANTIFT P TACTDn                                    §                           01/9/2015 3:02:21 PM
           MANUEL G.CASTRO                                     §        45th JUDICIAL DISMCITe. HOTTLE
           MARY ANN CASTRO                                     §§       BEXAR COUNTY,
                                                                                                   ^
                           RESPONSE TO APPELLANT'S AFFTOA VTT QF

                This Response is brought by Appellee, MANUEL G. CASTRO, by and through his attorney,
JOSEPH P. APPELT, who shows in support thereof:

                1.      On or about December 29,2014 Appellant filed certain documents, including an
                Affidavit of Indigency in this matter;

                2.     Appellee contests the validity of said affidavit based on several facts that have come to
                light during the course of the matter in District Court;
            3.     First, Appellant asserts in her sworn affidavit that her only source ofincome is her Social
            Security disability check in the amount of$788.00 per month. This is a false statement for the
            following reasons:

                       a. Appellant, Mary Ann Castro, has a catering business "Catering by Mary Ann" as
                          evidenced by the advertisement attached hereto as exhibit "A"
                      b. Appellant has stated in court that she makes "$ 15 an hour," evidenced by her
                          statement on line 15 ofpage 7 of the certified transcript attached hereto as Exhibit
                          "B"

           4.         In addition, Appellee further objects to the validity ofAppellant's affidavit in that she is
           currently the owner of a 2013 Chevrolet Cruz automobile; evidencing her income is greater than
           only the S788.00 monthly Social Security check she swore to in the said affidavit;
         • 5.        Also, Appellant files her affidavit in support pfother filings indicating she does not have
                     the financial resources to pay her costs or hire an attorney. Appellant has made this same
     j               assertions throughout the case at the District pourt level yet she has retained the
                     following attorneys in conjunction with her case:
 I                   a. Edward Piker                                j
                     b. Rebecca C. Martinez (now a Justice on the 4lh Court of Appeals)
                                                    1
              c David Wilkerson
              d. DinoraDiaz
             e. Jamie Graham
             f. Sara Ann Lishman
             g. Steve Cennamo and
             h. Matthew Obremier



     attached hereto a, Exhibit ■ •               ™'ou,




                                           hire
   MatthewObremie,..-




                      A    ta




affidavit attached hereto as Exhibit «D»
Respectfully Submitted,
Joseph P. Appelt,p.c.
5825 CaJJaghan Rd., Ste. 104
San Antonio, Texas 78228
210/375-1212 (Telephone)
210/375-1213 (Telecopier)




          JOSEPH P. APPELT
          SBN: 00789809




    CERT^ICAraOFSERyiCE

                  on January 9,2015.




          JOSEPH P. APPELF
          Attorney for MANUEL G. CASTRO
  CH.'EI JUSTICE
                                                COURT       OF APPEALS
                                                 FOURTH COURT OF APPEALS DISTRICT
■vAULN .WY.KU.VI                                  CADEKA-REEVES JUSTICE CENTER                              KEITH E. HO1TU-
MARIA; VK iiAKNARD
HEBECAC. MARTINEZ
                                                     300 DOLOROSA. SUITE So
                                                   SAN ANTONIO, TEXAS 7S->05-3037
                                                                                                            CLERK OF COURT
"ATKIClAi: ALVAREZ
                                                 WWW.TXCOURTS.GOV/4THCOAASPX
l.UZfL,-v\:».CHAP.A                                                                                               TELEPHONE
• ASON ,'i l.i.jAM
   JUSTi.; f-s                                                                                                   (210)335-2635

                                                                                                             FACSIMILE NO
                                                                                                              (210)335-2762
                                                         May 18, 2015
         Mary Ann Castro
         3501 Olive                                                       Sarah Lishman
         Jnurdanton, TX 78026                                             Jamie Graham & Associates PLLC
                                                                          Tower Life Building
        Manuel Castro                                                     310 S. St. Mary's, Suite 845       i
        PO Box 47776                                                      San Antonio, TX 78205
        San Antonio, TX 78265
                                                                         Joseph Appelt Jr.
                                                                         Joseph P Appelt PC
                                                                         5825 Callaghan Rd Ste 104
                                                                         San Antonio, TX 78228-1106
       RE:
                     Court or Appeals Number:     04-14-00785-CV
                 Trial Court Case Number:
                                                  2011-CM5957
                 Style: Mary Ann Castro
                           v.


                           Manuel Castro


                                                                   ■«                  received and fiied in ,ne


                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK




                                                                Deputy Clerk, Ext. 53219

   cc: Dinah L. Gaines